PER CURIAM.
This Court, ex proprio motu, has examined the record in the above matter and finds that there is no appealable judgment in the record which was rendered and signed in accordance with law. (See LSA-C.C.P. Art. 1911) This defect affects the jurisdiction of this Court to consider said appeal. Now therefore,
It is hereby ordered that the record on appeal in this matter be remanded to the Nineteenth Judicial District Court in order that the appellant might perfect his appeal in the manner prescribed by law so as to confer jurisdiction on this Court.